UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 13, 2012 EMC INSURANCE GROUP INC. (Exact name of registrant as specified in its charter) Iowa 0-10956 42-6234555 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 717 Mulberry Street, Des Moines, Iowa (Address of principal executive offices) (Zip Code) (515) 345-2902 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On November 4, 2011, the Registrant issued a press release announcing that a change in the terms of the excess of loss reinsurance agreement between the Registrant’s reinsurance subsidiary, EMC Reinsurance Company, and Employers Mutual Casualty Company (Employers Mutual), the Registrant’s parent organization, had been approved for 2012 by the Inter-Company Committees of the boards of directors of the Registrant and Employers Mutual, subject to regulatory approval.Effective January 1, 2012, the retention, or cap, on losses assumed per event contained in the agreement was increased from $3.0 million to $4.0 million.The cost of the excess of loss reinsurance agreement was not changed and will continue at 10.0 percent of total assumed reinsurance premiums.This change was a result of efforts to ensure that the terms of the agreement remain fair and equitable to both parties.Final regulatory approval of the revised terms was received on February 6, 2012.The amendment to the agreement was formally executed on February 13, 2012.The agreement is filed as Exhibit 10.1.3. Item 9.01 Financial Statements and Exhibits. (c)Exhibits. Exhibit Number Description Excess of Loss Reinsurance Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized on February 15, 2012. EMC INSURANCE GROUP INC. Registrant /s/Bruce G. Kelley Bruce G. Kelley President & Chief Executive Officer /s/Mark E. Reese Mark E. Reese Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Excess of Loss Reinsurance Agreement
